Order, Supreme Court, New York County (Stuart Cohen, J.), entered October 16, 1997, which, in an action by a residential cooperative against its sponsors for breach of fiduciary duty, insofar as appealed from, denied the sponsors’ motion for a preliminary injunction restraining the cooperative from collecting from them, as owners of 52% of the cooperative’s shares, their share of a 10% special assessment imposed on all shareholders for the purpose of paying legal fees incurred in this action, unanimously affirmed, with costs.
The sponsors fail to show that the cooperative’s board of directors acted beyond the scope of its authority as delineated in the proprietary lease, in bad faith or in a discriminatory manner (Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530) in levying a special assessment for the payment of legal expenses in connection with a lawsuit against them. We would also note that any harm the sponsors stand to sustain is compensable in money and readily capable of calculation (see, SportsChannel Am. Assocs. v National Hockey League, 186 AD2d 417, 418). We have considered the sponsors’ other arguments and find them to be without merit.
Concur — Sullivan J. P., Rubin, Mazzarelli and Andrias, JJ.